By the court.
The reason of this case forms an exception to the general rule. The party has once appeared before the master, and made his objections to the exceptions. In this case, the objections are pointed to the exceptions which are precise and certain; in other cases they are not. The master has had an opportunity once of hearing and considering the objections. It would be useless for the defendant to appear again before the master, and require him to reconsider the same objections.
Let the argument proceed.